DETAILED ACTION
The following is a first action on the merits of application serial no. 16/911507 filed 6/25/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 7/7/22 has been considered.
Claim Objections
Claims 1, 3 and 15 are objected to because of the following informalities:  
-In claim 1, line 5, “to” should be inserted between “response” and “the” to correct grammar.
-In claim 3, line 9, after portion “of the piston” should be inserted to maintain consistency of the limitation in the claim as introduced.
-In claim 3, line 8, “the first end portion of the interior cavity” should be changed to “the first portion of the interior cavity” to maintain consistency of the limitation in the claim as introduced.
-Claim 15, line 3, “be” should be deleted and “displaced” should be changed to “displace” to correct grammar. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the first end portion of the piston and the second end portion of the piston" in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim due to the limitations being introduced (recited) in claim 3 and not claims 1 and 2 from which claim 4 depends from.
Claim 12 recites the limitation "the first segment and the second segment" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim due to the limitations being introduced (recited) in claim 2 and not claim 1 from which claim 12 depends from.
Claim 13 recites the limitation "the first segment" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim due to the limitations being introduced (recited) in claim 2 and not claim 1 from which claim 13 depends from.
Claim 13 recites the limitation "the interior cavity" in line 2.  There is insufficient antecedent basis for this limitation in the claim due to the limitations being introduced (recited) in claim 2 and not claim 1 from which claim 13 depends from.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 9-13, 16-20 and 22-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE10006013 (IDS cited art).  As to claim 1, DE discloses a system for pressurizing a fluid used to perform an operation of a machine, the system comprising: a source (48) of a pressurized first fluid; and an accumulator (12) in fluid communication with the pressurized first fluid (entering via 24a), the accumulator containing a gas (within 26a) that is compressible in response the pressurized first fluid, a second fluid flowable from the accumulator (exiting via 24b) in response to the compressed gas to a machine to facilitate an operation of the machine (10).

As to claim 2, wherein the accumulator comprises: a body (14) defining an interior cavity; and a piston (16, 18) disposed in the interior cavity and movable therein, the piston dividing the interior cavity into a first segment (24a) in fluid communication with the pressurized first fluid, a second segment (24b) in fluid communication with the second fluid, and a third segment (26) that contains the compressed gas.

As to claim 3, wherein the interior cavity comprises: a first portion (24b) defining a first cross-sectional size; a second portion (24a, 26b) opposite the first portion defining a second cross-sectional size greater than the first cross-sectional size, wherein the piston comprises: a first end portion (16) disposed in the first portion; and a second end portion (18) disposed in the second portion, and wherein the first end portion of the piston resides in the first end portion (via 24b) of the interior cavity and wherein the second end portion resides in the second portion (via 24a, 26b) of the interior cavity.

As to claim 5, wherein the first segment (via 24a) is in fluid communication with the source of the pressurized first fluid.

As to claim 6, wherein the second segment (via 24b) is in fluid communication with the second fluid.

As to claim 7, further comprising a first opening (via 36, 40 to 24a) formed in the body providing fluid communication between the first segment and the source of the pressurized first fluid, the first fluid being conducted into the first segment of the interior cavity via the first opening to displace the piston (to the left as described in lines 1-46 on page 5 of translation) in a first direction to compress the gas.

As to claim 9, wherein the first fluid has a pressure greater than the compressed gas to compress the compressed gas to a selected pressure (page 5, lines 34-36 describes fluid in 24a causes 16 to press left reaching 18).

As to claim 10, wherein the first fluid is conducted out of the first segment of the interior cavity via a first opening (via 24a to 36, 40) when the compressed gas is compressed to a selected pressure (relaxed pressure, page 5, lines 37-40).

As to claim 11, wherein the first fluid is prevented from mixing with the second fluid (via 16).

As to claim 12, further comprising a piston disposed in the interior cavity and movable therein, wherein a first portion (16) of the piston forms a seal between the first segment (24a) and the second segment (24b) that prevents mixing of the first fluid and the second fluid.

As to claim 13, wherein the first fluid is received into the first segment of the interior cavity via a first opening to pressurize the compressed gas and wherein the first fluid is drained from the first segment of the interior cavity during expansion of the compressed gas (page 5, lines 34-40).

As to claim 16, wherein the first fluid is system hydraulic oil (via pressure from 48) and wherein the second fluid is transmission fluid (via fluid exiting 24b to operate hydraulic cylinders 66 that can be considered transmission components for operating movement of implements, similar to hydrostatic piston type transmission).

As to claim 17, wherein a pressure of the system hydraulic oil is greater (via pressure from 48 driven by 32) than a pre-charge pressure of the compressed gas (via storage in 60).

As to claim 18, DE discloses a method of operating a transmission (hydraulic cylinders 66 can be considered transmission components for operating movement of implements, similar to hydrostatic piston type transmission), comprising: compressing a gas (via 60) in an accumulator (12) to a selected pressure (via 48) with a first fluid (entering 24a); pressurizing a second fluid with the compressed gas (via 30); applying the pressurized second fluid to the transmission (exiting 24b); and operating the transmission with the pressurized second fluid (page 5, lines 1-46).

As to claim 19, wherein pressurizing a gas in an accumulator to a selected pressure with a first fluid comprises: introducing the first fluid into a first portion of the accumulator (via 24a); and displacing a piston (18) within the accumulator to pressurize the gas contained in a second portion of the accumulator.

As to claim 20, wherein the piston comprises a first end (16) disposed in the first portion of the accumulator and a second end (18) disposed in the second portion of the accumulator.
As to claim 21, wherein the second fluid is disposed between the first end of the piston and the second end of the piston (fluid exiting 24b can be entered into 24a during downward operation of cylinders as described on page 5).

As to claim 22, further comprising reducing a pressure of the first fluid when the gas is compressed to the selected pressure (page 5, lines 37-40).

As to claim 23, wherein applying the pressurized second fluid to the transmission comprises: opening a valve (36, 40); and flowing the pressurized second fluid (exiting 24b) through the open valve to the transmission to operate the transmission in response to displacement of the piston by the compressed gas.

As to claim 24, wherein the selected pressure is selected to accommodate a selected number of operations of the transmission before recompression of the gas is performed (based on implement 10 would be operating).

As to claim 25, wherein compressing a gas in an accumulator to a selected pressure with a first fluid comprises flowing the second fluid into a portion of an interior cavity of the accumulator formed between a first end of a piston disposed in the interior cavity and a second end of the piston as the gas is compressed by the first fluid (fluid exiting 24b can be entered into 24a during downward operation of cylinders as described on page 5).

As to claim 26, wherein the first fluid is system hydraulic fluid and wherein the second fluid is transmission fluid (via fluid exiting 24b to operate hydraulic cylinders 66 that can be considered transmission components for operating movement of implements, similar to hydrostatic piston type transmission).

As to claim 27, wherein operating the transmission with the pressurized second fluid comprises shifting the transmission (via fluid exiting 24b to operate hydraulic cylinders 66 that can be considered transmission components for operating movement of implements, similar to hydrostatic piston type transmission).

Allowable Subject Matter
Claims 4, 8, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 4 in combination with claims 1 and 2) …….wherein the body comprises a first end wall and a second end wall, wherein the first segment is formed between the first end wall and the first end portion of the piston, wherein the second segment is formed between the first end portion of the piston and the second end portion of the piston, and wherein the third segment is formed between the second end wall and the second end portion of the piston.
-(as to claim 8 in combination with claims 1, 2 and 7) ……wherein the machine is a transmission, and wherein the system further comprises: a second opening formed in the body and in fluid communication with the second segment of the interior cavity, the second opening being in fluid communication with a reservoir containing the second fluid, the second fluid flowable from the reservoir into the second segment through the second opening in response to movement of the piston in response to the pressurized first fluid; and a third opening formed in the body and in fluid communication with the second segment of the interior cavity, the third opening in fluid communication with a clutch of the transmission, the second fluid pressurized by the compressed gas flowable to the clutch via the third opening in response to movement of the piston in a second direction opposite the first direction to facilitate operation of the clutch.
-(as to claim 14 in combination with claims 1 and 13) …..further comprising a piston disposed in the interior cavity and movable therein, wherein the first fluid is passed into the first segment via the first opening, the first fluid being introduced into the first segment at a pressure greater than the compressed gas such that the first fluid displaces the piston in a first direction to compress the compressed gas to a selected pressure, wherein a second opening into the interior cavity is in an open configuration as the piston is displaced in a second direction, opposite the first direction, the second fluid being received into the second segment of the interior cavity via the second opening in response to movement of the piston in the second direction, and wherein a third opening into the interior cavity is in a closed configuration when the piston is moved in the second direction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cliff et al 20220136530 (Figure 1), Markwart 6266959 (Figure 1) and Robson 9790962 (Figure 1) all discloses accumulators using at least a two end piston within a three segment cylinder.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        July 16, 2022